Citation Nr: 0005320	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-37 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right index finger.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
multiple myeloma of the right sacral area, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1973 until 
his retirement from service in October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The October 1995 rating decision granted service connection 
for hypertension, and multiple myeloma.  Service connection 
was denied for right index finger injury among other 
disabilities.  The record discloses that the appellant filed 
a notice of disagreement with this rating determination in 
February 1996, relative to the claims for a higher rating for 
multiple myeloma, and for service connection for right index 
finger injury, and a left knee disorder.  In a March 1996 
rating decision, the RO continued the assigned rating 
evaluation for the service-connected hypertensive condition, 
as well as the denial of service connection for the claimed 
injury to the right index finger.  The RO recharacterized the 
service-connected multiple myeloma as residuals of multiple 
myeloma of the right sacral area following radiation 
treatment, and increased the assigned rating evaluation for 
that disability to 10 percent.  A statement of the case was 
thereafter forwarded to the appellant in April 1996.  The 
appellant filed a substantive appeal in this matter in June 
1996.  

With respect to his service-connected hypertensive condition, 
the record reflects that the appellant filed a notice of 
disagreement with the assigned rating evaluation for this 
condition in June 1996.  A statement of the case relative to 
this issue was forwarded to the appellant in August 1996.  
The appellant perfected his appeal with respect to this issue 
in September 1996.

In November 1999, the RO continued the assigned rating 
evaluations for service-connected hypertension, and residuals 
of multiple myeloma of the right sacral area.  The RO also 
continued its denial of service connection for residuals of 
an injury to the right index finger.

The Board notes, with respect to the claim of service 
connection for a left knee disorder, the record reflects that 
the RO, in a January 2000 rating decision, granted service 
connection for this disability.  This was considered a full 
grant of the benefit sought on appeal relative to this issue.  
The appellant was notified of this determination in January 
2000.  The record does not indicate that the appellant filed 
an appeal relative to this determination.  Accordingly, this 
issue is not before the Board for appellate review. 

Finally, the Board notes that the issue of entitlement to an 
increased evaluation for residuals of multiple myeloma of the 
right sacral area is the subject of the remand section below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  There is no competent medical evidence of current 
residuals of a right index finger injury.

3.  The appellant's hypertensive condition is not presently 
manifested by diastolic blood pressure readings of 100 
millimeters of Mercury or more.

4.  The appellant is currently on medication for control of 
his hypertensive condition.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for residuals of right index finger 
injury.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A.  § 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1996), 
and as amended at 62 Fed. Reg. 65207-65224 (effective January 
12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for right index finger 
injury

In general, the appellant contends that he incurred injury to 
the right index finger during service, and that he continues 
to experience residual impairment related to the in-service 
injury.  The record discloses that, in November 1994, the 
appellant filed an application for VA compensation benefits 
for disability, claimed as a "severely jammed right index 
finger."  The appellant reported that he sustained an injury 
to the right index finger in February 1994.  He also reported 
that he was treated for a sprained finger during service 
between, February and March 1994.  

Service medical records reflect that the appellant was 
evaluated with a mild sprain of the right thumb in March 
1975.  It was noted that the appellant exhibited a full range 
of motion of the metacarpal joint, and that x-ray studies 
were negative for a fracture.  The appellant sustained a 
subsequent injury to the fourth finger of the right hand 
during recreational activity in August 1975.  There was no 
evidence of dislocation or fracture.  The appellant was seen 
in November 1976 for complaints relative to the right wrist, 
which was reportedly injured during engagement in 
recreational activity the previous day.  With respect to each 
report, there were no references, by complaint or clinical 
finding, to the right index finger. 

The appellant was treated in March 1994 for complaints of 
injury to the right index finger one month earlier.  The 
appellant reported a progressive loss of motion associated 
with that finger.  Examination showed increased range of 
motion of the proximal interphalangeal joint.  The assessment 
was questionable fracture.  X-ray studies of the right index 
finger were negative for fracture.

On separation examination, in July 1994, the appellant 
reported a history of a sprain of the right index finger 
secondary to a sports injury, noted to be treated with 
physical therapy for limitation of motion.  The report of 
medical examination, dated in July 1994, was negative for any 
findings of defect or abnormality of the upper extremities. 

On VA joints examination, in January 1995, the appellant 
reported that he sustained an injury to multiple fingers 
during service, described as a jamming-type injury.  He also 
reported that he sustained a significant injury to the right 
index finger in 1993.  This was reported to be an 
"athletic" injury, which was treated conservatively.  On 
examination, the examiner observed the appellant to have 
satisfactory alignment of the right index finger.  Range of 
motion of the metacarpal phalangeal joint was evaluated as 
zero degree extension, and 90 degrees flexion.  The appellant 
achieved extension of the proximal interphalangeal joint to 
zero degree, and 80 degrees flexion.  Range of motion of the 
distal interphalangeal joint was noted to be full, evaluated 
from zero degree extension to 40 degrees flexion.  The 
diagnostic impression was history of injury to the right 
second finger. 

In this case, the RO has continued to deny the appellant's 
claim for service connection for a disorder of the right 
index finger.  In conjunction with its review of the evidence 
relative to this claim, the RO determined that while service 
medical records documented treatment in service, there was no 
evidence of chronic or residual impairment of the right index 
finger shown on examination upon separation from service. 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999); see also Degmetich v. Brown, 104 
F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

The threshold question in this case is whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the claimant fails to 
present a well-grounded claim, there is no duty to assist him 
or her on the part of the VA.  38 U.S.C.A. § 5107(a); Morton 
v. West, 12 Vet. App. 477 (1999).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

The appellant essentially contends that he incurred an injury 
to the right index finger during active duty, and that he 
continues to experience residual impairment associated with 
the right index finger as a result.  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, as here, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded; if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

With respect to the claim for service connection for 
residuals of a right index finger injury, the Board notes 
that the only evidence supporting this claim consists of the 
appellant's statements.  In this case, there is no evidence 
of a current condition of the right index finger.  While the 
appellant was treated during service for complaints relative 
to the right index finger, it is apparent that symptoms 
associated with the right index finger resolved following 
treatment, and that no residuals have been identified at any 
time since the appellant's discharge from service.  VA 
examination has found no evidence of current pathology 
involving the right index finger.  Consequently, after a 
review of the evidence, the Board must conclude that the 
appellant has offered no objective medical evidence that a 
right index finger disorder is clinically extant, or that 
such impairment is related to his in service complaints 
regarding the right index finger.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well-grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997); 
Savage, supra.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well-grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well-grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  


II.  Entitlement to an increased evaluation for hypertension

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the appellant's claim for 
increased evaluation for his service-connected hypertension 
is well-grounded, and adequately developed.  This finding is 
predicated upon the appellant's evidentiary assertions that 
his service-connected disability reflects a greater 
disability picture than currently assessed.  Drosky v. Brown, 
10 Vet. App. 215, 254 (1997) (citing Proscelle v. Derwinski, 
1 Vet. App. 629 (1992)); King v. Brown, 5 Vet. App. 19 
(1993).  Once it has been determined that a claim is well-
grounded, as here, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107.  The Board is satisfied that no 
further assistance to the appellant is required to comply 
with the duty to assist as mandated in 38 U.S.C.A. § 5107(a).  
See Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and to consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Taking into consideration that this appeal involves the 
assignment of an initial rating following a grant of service 
connection, the Board must consider the applicability of a 
higher rating evaluation for the entire period in which the 
appeal has been pending.  See Fenderson v. West, 12 Vet. App. 
119, 125-46 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Service medical records document intermittent elevated blood 
pressure readings.  A review of these clinical reports 
reflect that the appellant was evaluated on occasions, prior 
to 1991, with elevated blood pressure readings, which were 
noted to return to normal limits on follow-up examination.  
The appellant's episodes of elevated blood pressure was, at 
that time, attributed to stress.  Service records reflect 
that the appellant was thereafter evaluated with hypertension 
in November 1991, following consistently elevated blood 
pressure readings.  He was placed on medication, and 
scheduled for follow-up evaluation.  

On separation examination, in July 1994, the appellant was 
evaluated with hypertension.  The clinical report noted that 
an electrocardiogram yielded normal results.  The examiner 
noted that the appellant had been placed on 
hydrochlorothiazide since 1992, and that his blood pressure 
was controlled with medication. 

In October 1994, the appellant was assessed as a suitable 
candidate for participation in a study of hypertensive 
patients, involving randomized medication administration.  

When seen in early November 1994, the appellant underwent a 
series of blood pressure readings.  The examiner recorded 
blood pressure readings while the appellant was supine 
(152/110, 152/108), standing (140/110, 146/110), and seated 
(138/106, 140/110).  On further evaluation, the examiner 
noted that the appellant's blood pressure readings were 
within study parameters, and that the results of 
electrocardiogram (EKG) and physical examination were 
unchanged from the appellant's previous examination results.  
Additional blood pressure readings were recorded for the 
appellant while supine (120/80, 118/80), standing (110/80, 
110/80), and seated (110/80, 110/78).  When seen later that 
month, after completion of the first week of his study 
participation, the appellant's blood pressure readings were 
recorded while supine (114/82, 110/80), standing (118/86, 
122/88), and seated (100/80, 104/80).  It was noted that the 
appellant reported no complaints at that time.  

A December 1994 clinical report indicated that during the 
fourth week of his study participation, the appellant's blood 
pressure readings were recorded while in supine (140/100, 
140/98), standing (140/106, 140/106), and seated positions 
(130/100, 130/100).  

During a January 1995 evaluation, blood pressure readings 
were recorded while the appellant was supine (120/92, 
118/90), standing (120/96, 124/98), and seated (132/98, 
130/100).  

On VA general medical examination, in January 1995, the 
appellant reported that his blood pressure was consistently 
elevated in 1991, with elevated readings intermittently noted 
prior to that time as well.  He reported that he was started 
on medication, identified as hydrochlorothiazide, without 
control of his hypertension.  It was noted that the appellant 
participated in a study of hypertensive patients, and 
reported some improvement while on medication administered 
through the study program.  He reported subjective complaints 
of dizziness when his blood pressure is extremely high.  The 
appellant denied headache episodes.  The appellant noted 
subjective complaints of pain associated with hypertension 
while walking, sitting, or lifting or lying down.  On 
evaluation of the cardiovascular system, the appellant was 
evaluated with a normal sinus rhythm, without murmurs.  The 
appellant was evaluated with a pulse rate of 82, and 
respiration rate of 20 beats per minute, respectively.  The 
point of maximal impulse was noted at the fifth interspace, 
at the midclavicular line.  The examiner recorded blood 
pressure readings for the appellant while seated (140/100, 
138/98, and 128/98), supine (120/86), and standing (130/98).  
It was noted that the heart was not enlarged.  The apex beat 
was not noted to be beyond the midclavicular line.  The 
remainder of the examination was essentially normal.  The 
diagnostic assessment included a finding of hypertension, 
controlled with medication.

Treatment records show that the final readings in connection 
with the blood pressure study were recorded in February 1995.  
These recorded readings document blood pressure readings 
while the appellant was supine (140/100, 138/96), standing 
(142/104, 140/100), and seated (144/110, 144/106).  On 
physical examination, the appellant reported no subjective 
complaints.  It was noted that he reported no headaches, or 
changes in vision.  Examination was essentially within normal 
limits.  The appellant reported mild depression with study 
medication administered.  An assessment of hypertension was 
indicated.  It was noted that the appellant would be started 
on medication, and scheduled for follow-up evaluation on an 
outpatient basis.

During a June 1995 evaluation, a blood pressure reading of 
140/102 was recorded.  It was noted that the appellant 
continued to have elevated blood pressure readings.  The 
appellant reported that he felt well at that time.  The 
examiner indicated that physical examination was deferred.  
An assessment of hypertension was noted.  It was also noted 
that the appellant was tolerating medication well, and wanted 
to remain on a daily medication regimen.  A July 1995 
clinical report indicated that the appellant was seen for 
follow-up evaluation for hypertension.  It was noted that the 
appellant continued to complain of elevated blood pressure 
readings, with some lethargy with medication.  A blood 
pressure reading of 133/93 was recorded.  It was noted that 
physical examination was not significant for any findings.  
The assessment was hypertension, better controlled. 

In correspondence, dated in June 1996, the appellant reported 
that he was advised by his physician that an increase in the 
dosage amount of his medication was warranted.  The appellant 
reported no improvement in his hypertensive condition despite 
weight loss, initiation of a moderate to medium exercise 
program, and dietary changes.  The appellant further noted 
that he also experiences symptoms of dizziness and headaches 
prior to taking medication.  In additional correspondence, 
dated in September 1996, the appellant indicated that he 
continued to experience a gradual rise in his blood pressure 
readings despite his weight loss and dietary changes.  The 
appellant reported symptoms of morning dizziness and 
headaches while on medication.

A June 1997 consultation report indicated that the appellant 
requested a refill of Lisinopral because he "runs out of it 
too fast."

During VA hypertension examination, conducted in June 1999, 
the appellant reported that he was initially evaluated with 
hypertension in 1985, but treated with medication which 
stabilized his blood pressure.  His blood pressure was 
reported to have subsequently increased in 1989, requiring 
his continuation on medication since that time.  It was the 
appellant's belief that his hypertensive condition was 
"pretty well controlled" with his current medication.  He 
denied any history of stroke, or vision problems.  The 
appellant also denied any heart problems, elevated 
cholesterol, or problems with kidney function.  The appellant 
reported that he was able to walk an unlimited distance 
without any intermittent claudication.  The examiner noted 
that the appellant's social history was significant for one 
pack per day cigarette smoking since age 23 (approximately 23 
years in duration), and a familial history significant for 
hypertension.

Objective findings documented on examination showed recorded 
blood pressure readings of 140/90, while seated, with a heart 
rate of 76, and respiration of 12 beats per minute, 
respectively.  While in the recumbent position, the 
appellant's blood pressure reading was evaluated as 140/90, 
with a heart rate of 76 and respiration of 12 beats per 
minute, respectively.  A blood pressure reading of 140/100 
was recorded while the appellant was standing.  Heart rate 
was evaluated as 76, and respiration as 12 beats per minute, 
respectively.  The carotid arteries were noted to pulsate 
equally well.  There was no bruit detected.  Evaluation of 
the heart showed a normal sinus rhythm, with no evidence of 
murmur, friction rub, or extrasystoles.  It was noted that 
the appellant's weight at that time was consistent with his 
maximum weight during the previous one year period.  The 
appellant was noted to exhibit good physical development, and 
a normal gait.  The diagnostic impression was hypertension, 
mild, well controlled without any complications or any side 
effects from the hypertension. 

The appellant's hypertension is currently evaluated as 10 
percent disabling under Diagnostic Code 7101 of the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.

A 10 percent rating is warranted for hypertensive vascular 
disease (essential arterial hypertension) when diastolic 
pressure is predominantly 100 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for control of hypertension and there is a 
history of diastolic blood pressure readings of predominantly 
100 or more.  (Emphasis added).  When diastolic pressure is 
predominantly 110 or more with definite symptoms, a 20 
percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (in effect prior to January 12, 1998).

By regulatory amendment, which became effective from January 
12, 1998, substantive changes were made to the schedular 
criteria for evaluating cardiovascular disorders, including 
hypertension, previously set forth in 38 C.F.R. §§ 4.100-
4.104.  See 62 Fed. Reg. 65219 (1997).  The revised 
regulations pertaining to the evaluative criteria for 
hypertension are now codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999). 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  As the appellant filed 
his claim, on which this appeal is based, prior to January 
12, 1998, his claim must be evaluated under both the old and 
the revised criteria.

Under the revised criteria, a 10 percent evaluation is 
assigned where the diastolic pressure is predominantly 100 or 
more, or where the systolic pressure is predominantly 160 or 
more; or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication to control hypertension.  A 20 percent 
evaluation is assigned where the diastolic pressure is 
predominantly 110 or more, or where the systolic pressure is 
predominantly 200 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.

A review of the record discloses that the appellant has had 
his blood pressure recorded on several recent occasions.  
However, while he has been shown to have fluctuating blood 
pressure levels, and it is apparent that he is on medication 
to control hypertension, the record fails to show that either 
the diastolic or systolic pressure is sufficiently high to 
warrant a higher rating evaluation.  In this regard, the 
Board notes that treatment reports document the highest 
recorded diastolic pressure as 110 mm Hg, and the highest 
systolic pressure as 152 mm Hg.  These findings are 
consistent with the current assigned rating.  The current 
systolic and diastolic pressure readings are below the levels 
required for an increased rating under either the old or 
revised criteria. The Board concludes that the objective 
medical findings on examination are of greater probative 
value than the appellant's assertions concerning the severity 
of his essential hypertension.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease of disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  The Board, therefore, finds that the appellant is 
not entitled to a rating evaluation in excess of 10 percent 
for his service-connected hypertensive condition under 
application of either the old or the revised criteria.  
Accordingly, an increased rating is not warranted in this 
case.


ORDER

Service connection for right index finger injury is denied.

An increased evaluation for hypertension is denied.


REMAND

With respect to the claim for an increased evaluation for the 
service-connected residuals of multiple myeloma of the right 
sacral area, the Board finds that the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991), in that the claim 
is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Once it has been 
determined that a claim is well-grounded, as here, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.

The appellant's residuals of multiple myeloma of the right 
sacral area is currently evaluated as 10 percent disabling 
under Diagnostic Code 5012-5295.  

Diagnostic Code 5012 provides for a 100 percent evaluation 
for malignant new bone growths.  Pursuant to this code, if 
there is no local recurrence or metastases, then the rating 
will be made based upon residual impairment.  In this case, 
the appellant has been evaluated with indolent multiple 
myeloma following radiation therapy, with no evidence of 
recurrence or metastases.  38 C.F.R. Part 4, Diagnostic Code 
5012 (1999).  The RO has therefore evaluated the appellant 
based upon residual impairment of the lumbar spine.  In this 
regard, the RO assigned a 10 percent rating evaluation to 
reflect the appellant's residual lumbosacral symptomatology 
under Diagnostic Code 5295.  Under this code, a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).      

A preliminary review of the record discloses that the 
appellant demonstrated no limitation of motion on VA 
examination in 1995.  At that time, he described subjective 
complaints of occasional back ache controlled with 
medication.  By 1996, the appellant reported that he had 
difficulty performing some movements, and had to move with 
conscious effort to avoid aggravation of this back condition.  
He reported constant symptomatology.  In 1996, the appellant 
reported that he required medication "prior" to engaging in 
physical activities.  He again noted that he must make 
deliberate movements as to avoid exacerbation of his 
symptoms.  The appellant also reported loss of strength and 
mobility associated with his back.  On his most recent VA 
examination in 1999, the appellant reported subjective 
complaints of pain and stiffness in the sacral area.  
Further, he noted that movements such as bending, lifting, 
and stooping are "out of the question," and that only when 
he was in a seated or standing position was he not 
particularly symptomatic.  The examiner evaluated the 
appellant with multiple myeloma in the sacrum with no 
evidence of tumor, but noted that the appellant had continued 
moderate symptomatology.  The record further discloses that 
radiographs of the lumbosacral spine conducted in conjunction 
with this examination, and studies conducted later that 
month, revealed severe degenerative changes.   

Relative to his low back disorder, the appellant reports that 
he now suffers from lumbosacral symptomatology which has 
become progressively more severe.  He reports pain, and 
limited mobility associated with the low back to an extent 
such that he is extremely limited in mobility and is thereby 
prevented from engaging in many activities.

The Board notes that VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  In this regard, the Court has held that the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, so that the evaluation 
of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the circumstances noted relative to the issue of 
entitlement an increased evaluation for residuals of multiple 
myeloma of the right sacral area, this matter is REMANDED to 
the RO for further development, as indicated:

1.  The RO should contact the appellant and 
request that he furnish the names, addresses, 
and dates of treatment of all medical 
providers from whom he has received treatment 
for his low back disability since 1999.  
After securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all treatment 
records referred to by the appellant.

2.  The appellant should then be afforded a 
VA examination, by a specialist in 
orthopedics, if available, to determine the 
nature and extent of the appellant's low back 
disorder.  The orthopedic examiner should 
comment on any functional impairment due to 
pain, and the pathology associated with pain 
should be fully described.  With respect to 
the appellant's subjective complaints of 
pain, the examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service-
connected disability, and the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disability. All necessary 
tests, to include 
x-ray studies, should be performed.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination. 

3.  The RO should review the case to 
determine whether the results of the current 
examination comport with the requested remand 
activity.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should readjudicate the issue of 
entitlement to an increased evaluation for 
residuals of multiple myeloma of the right 
sacral area.  If the benefit sought on appeal 
continues to be denied, the RO should issue a 
supplemental statement of the case, and 
provide the appellant and his representative, 
if one is selected, an opportunity to 
respond.

Thereafter, the case should be returned to the RO, if 
otherwise in order.  By this remand, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

